TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 29, 2021



                                      NO. 03-19-00059-CV


                  Permit Partners, LLC; and David Cancialosi, Appellants

                                                v.

                                     Heidi Sauer, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on November 13, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

that portion of the court’s judgment awarding attorney’s fees in favor of Heidi Sauer and against

appellant Permit Partners, LLC. Therefore, the Court reverses that portion of the trial court’s

judgment awarding attorney’s fees in favor of Heidi Sauer and against appellant Permit Partners,

LLC and renders judgment accordingly. The Court further holds that there was no reversible

error in the remainder of the judgment and, therefore, affirms the remainder of the trial court’s

judgment. Permit Partners, LLC, and David Cancialosi shall pay all costs relating to this appeal,

both in this Court and in the court below.